[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] July 19, 2012 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet NE Washington, D.C.20549 Re: Request for Withdrawal of Application Oaktree Finance, LLC (File Nos. 333-174117, 814-00890 and 812-13888) Ladies and Gentlemen: On April 6, 2011, Oaktree Finance, LLC, Oaktree Mezzanine Fund III, L.P. and Oaktree Capital Management, L.P, (collectively, the “Applicants”) filed an application (the “Application”) seeking exemptive relief pursuant to Section 57(i) of the Investment Company Act of 1940, as amended, and Rule 17d-1 thereunder, authorizing certain joint transactions that otherwise may be prohibited by Section 57(a)(4). On behalf of the Applicants, we hereby respectfully request that the Application be withdrawn and that the Securities and Exchange Commission take no further action with respect to the Application. If you have any questions or comments, please do not hesitate to call me at (212) 735-3406. Sincerely, /s/ Michael Hoffman Michael Hoffman
